In a proceeding by a shareholder of a corporation to, inter alla, inspect certain of its books and records, petitioner appeals from so much of an order of the Supreme Court, Nassau County, entered December 11, 1974, directing production of certain books and records, as limited the purposes for which petitioner could use said books and records. Order reversed insofar as appealed from, with $20 costs and disbursements. Under the circumstances, the purposes for which the items furnished to petitioner could be used were improperly limited. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.